DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 20 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6 and 8-20 are pending for examination.
Claim 7 is canceled.
Claims 1, 14 and 16 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 20 July 2022.
Amendments to the drawings have not been submitted with the amendment filed 20 July 2022.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the limitation “at least one condenser that is operable to separate moisture from evacuated air of the vacuum cooling station.”
Independent claim 14 has been amended to include the limitation “wherein the deep-drawing packaging machine comprises at least one condenser that separates moisture from air evacuated by the vacuum cooling station.”
Independent claim 16 has been amended to include “separating moisture from air evacuated by the vacuum cooling station using at least one condenser.”
In each instance the added limitation is what makes the combination set forth in each independent claim allowable over the prior art.  The prior art does not teach or suggest the combination of limitations, and in particular the quoted limitations, set forth in each of the independent claims.  
The Bardou et al. reference (US 2008/0156804) which was applied against now canceled claim 7 discloses that it is old and well known in the relevant packaging art to provide a packaging machine (fig. 6) with a vacuum chamber (202) which includes a condenser (220) used for selective removal of moisture removed when liquid is evaporated from the contents of a container (paragraph [0058]).  The Bardou et al. reference is relevant and analogous art since the packaging machine relied on from the reference is for packaging of food in a container in the form of a can with a lid.  However, the condenser is for removing moisture evaporated during a heating step in which the contents of the open container is undergoing boiling.  The Bardou et al. reference does not teach or suggest: “at least one condenser that is operable to separate moisture from evacuated air of the vacuum cooling station,” “wherein the deep-drawing packaging machine comprises at least one condenser that separates moisture from air evacuated by the vacuum cooling station,” or “separating moisture from air evacuated by the vacuum cooling station using at least one condenser.”
Accordingly, independent claims 1, 14 and 16 are deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022